— Order, Supreme Court, Bronx County (George D. Salerno, J.), entered on or about October 29, 2007, which, to the extent appealed from, granted defendant’s motion to dismiss, unanimously affirmed, with costs.
The IAS court properly determined that plaintiffs breach of contract and fraud claims are essentially legal malpractice claims that are barred by the three-year statute of limitations (see CPLR 214 [6]; Matter of R.M. Kliment & Frances Halsband, Architects [McKinsey & Co., Inc.], 3 NY3d 538, 543 [2004]).
*598The IAS court properly dismissed plaintiffs third cause of action alleging a breach of the retainer agreement and her sixteenth cause of action alleging a violation of Judiciary Law § 487. Those causes of action are based on issues that were fully litigated in prior actions and determined adversely to her. Thus, she may not revisit those issues in this action (see generally Melnitzky v LoPreto, 8 AD3d 4 [2004]). We have considered and rejected plaintiff’s other contentions. Concur—Saxe, J.P., Buckley, McGuire, DeGrasse and Freedman, JJ. [See 17 Misc 3d 1116(A), 2007 NY Slip Op 52027(U).]